United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.Z., Appellant
and
U.S. POSTAL SERVICE, SOUTH SHORE
ANNEX, Staten Island, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Stephen Larkin, for the appellant
Office of Solicitor, for the Director

Docket No. 15-1526
Issued: October 28, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 4, 2015 appellant, through her representative, filed a timely appeal from an
April 1, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant was at fault in creating a $33,161.07 overpayment.
FACTUAL HISTORY
This matter has previously been before the Board.2 On December 18, 2012 the Board
affirmed an overpayment decision on the issues of fact and amount of overpayment. The Board
1

5 U.S.C. § 8101 et seq.

2

Docket No. 13-0873 (issued August 23, 2013).

found that appellant had forfeited her right to compensation from September 16, 2009 to
September 3, 2010, because she failed to report all of her earnings during the period, in
particular, the $500.00 she earned on May 6, 2010 for a singing engagement at a birthday party.
However, the Board set aside the December 18, 2012 decision on the issue of fault. The Board
found that OWCP did not apply a proper standard under 20 C.F.R. § 10.433(a).3
On remand of the case, OWCP issued a final decision on September 9, 2013 finding
appellant at fault because she failed to provide information which she knew or reasonably should
have known to be material. The Board found that revising the grounds for fault in a final
decision denied her the right to a prerecoupment hearing.4 As extensive due process rights attach
to any attempt by OWCP to recoup benefits already paid, even if paid in error, the Board set
aside OWCP’s September 9, 2013 decision and remanded the case to OWCP for a proper
opportunity for appellant to respond to the allegation of fault and the right to a prerecoupment
hearing prior to any final decision. The facts of this case, as set forth in the Board’s prior
decisions, are incorporated herein by reference.
On July 1, 2014 OWCP issued a preliminary determination that appellant was at fault in
creating the $33,161.07 overpayment because she failed to provide information which she knew
or should have known to be material. It found that its August 20, 2010 Form EN1032 was
sufficiently specific to indicate to any reasonable person that any monies earned for payment of
any kind must be reported and as appellant failed to provide information which she knew or
should have known to be material, she was at fault in creating the overpayment.
During a telephone hearing on February 13, 2015, appellant testified that music was a
hobby, nothing that she profited from. She was actually spending money to do it. Appellant
received a call one day to perform at a show. She performed and they offered a payment and she
did not say no to it. When appellant filled in the paperwork from OWCP a few months later, the
only income she was able to think of was a small temporary job answering telephones. She
understood this work payment as an income because it was a check. Appellant did not think of
the show as something she had to report. From her perspective the show was something that was
totally outside of work. Appellant stated that there was no deliberate attempt on her part to avoid
reporting the income. She would have reported it if she had realized it was income. Appellant
asked that her ignorance of the situation be taken into account. “It was done unintentionally.”
Appellant’s representative argued that it would be against equity and good conscience to
make appellant accountable for $33,000.00 when her earning was less than her expenses.
Questioning the period of the forfeiture, he argued the amount of the overpayment. Appellant’s
representative also argued that, if something was done improperly the first time, such as OWCP
using the wrong standard for finding fault, it really seemed improper to allow it to be corrected.
He argued that the Board did not remand the case for further action in its August 30, 2013

3

Appellant, a 26-year-old sales and service associate, sustained an occupational injury in the performance of duty
while picking up bags from the workroom floor and hanging them. OWCP accepted her claim for aggravation of
brachial neuritis or radiculitis not otherwise specified, and aggravation of internal derangement of the right shoulder.
4

Docket No. 14-0508 (issued June 6, 2014).

2

decision, so setting aside OWCP’s decision on the issue of fault should have ended appellant’s
responsibility at that point.
In a decision dated April 1, 2015, an OWCP hearing representative found that appellant
was at fault in creating the overpayment because she failed to provide information which she
knew or should have known to be material. The information provided on the Form EN1032 was
sufficient to convey to a reasonable person that receipt of any money or payment of any kind
must be reported.
On appeal, appellant’s representative argues over the language of the overpayment
recovery questionnaire. He argues the Board’s August 23, 2013 decision did not remand the
case and did not justify OWCP correcting its grounds for fault, thus putting appellant in double
jeopardy. Appellant’s representative argues that recovery would be against equity and good
conscience, as appellant would suffer severe financial hardship in trying to repay the debt. He
argues that, in 2012, a hearing representative found that appellant’s expenses exceeded her
income. Appellant’s representative argues that appellant did submit all of her financial records.
He argues that OWCP used incorrect information about the website mentioned in the case.
Appellant’s representative takes issue with the Board’s most recent decision which provided
appellant an opportunity to have a prerecoupment hearing.
LEGAL PRECEDENT
When an overpayment of compensation has been made because of an error of fact or law,
adjustment shall be made under regulations prescribed by the Secretary of Labor by decreasing
later payments to which an individual is entitled. Section 8129(b) describes the only exception:
“Adjustment or recovery by the United States may not be made when incorrect
payment had been made to an individual who is without fault and when
adjustment or recovery would defeat the purpose of [FECA] or would be against
equity and good conscience.”5
Thus, OWCP may consider waiving an overpayment only if the individual to whom it
was made was not at fault in accepting or creating the overpayment. Each recipient of
compensation benefits is responsible for taking all reasonable measures to ensure that payments
she receives from OWCP are proper. The recipient must show good faith and exercise a high
degree of care in reporting events which may affect entitlement to or the amount of benefits. A
recipient who has done any of the following will be found to be at fault with respect to creating
an overpayment: (1) Made an incorrect statement as to a material fact which he or she knew or
should have known to be incorrect; (2) Failed to provide information which he or she knew or
should have known to be material; or (3) Accepted a payment which he or she knew or should
have known to be incorrect.6

5

5 U.S.C. § 8129(b).

6

20 C.F.R. § 10.433(a) (1999).

3

Whether OWCP determines that an individual was at fault with respect to the creation of
an overpayment depends on the circumstances of the overpayment. The degree of care expected
may vary with the complexity of those circumstances and the individual’s capacity to realize that
she is being overpaid.7
ANALYSIS
In its April 1, 2015 decision, OWCP found that appellant was at fault in creating the
$33,161.07 overpayment that arose from the forfeiture of her compensation. It found that she
was at fault under the second standard, namely, she failed to provide information which she
knew or should have known to be material.
On the Form EN1032 she signed on September 3, 2010, appellant failed to provide
information about $500.00 she earned for a singing engagement at a birthday party on
May 6, 2010. She and her representative concede the point with explanation: Appellant did not
provide the information for a reason, they argue. The Board has reviewed the form and can find
no disclosure by her of the money she earned that date. Accordingly, the first part of the fault
standard is established. Appellant failed to provide the required information.
The only question that remains is whether appellant knew or should have known that this
information was material. The form made clear that she was required to report any services
provided in exchange for money, and including any odd jobs. The form asked appellant to read
the section carefully before answering, and in capital letters it warned her that severe penalties
may be applied for failure to report all work activities thoroughly and completely. This is
sufficient to put her on notice that the information requested was material.
The Board finds that a reasonable person in her position should have known that she was
required to report any services she provided in exchange for money or any odd jobs she might
have performed during the period.
Under the circumstances, the Board finds that appellant is at fault in creating the
$33,161.07 overpayment that arose from the forfeiture of her compensation. Accordingly, the
Board will affirm OWCP’s April 1, 2015 decision on the issue of fault. The issues of fact and
amount of overpayment were previously adjudicated by this Board. The Board’s jurisdiction to
review the collection of an overpayment is limited to cases of adjustment, where OWCP
decreases later payments of compensation to which the individual in entitled.8 Because
collection of the overpayment in this case cannot be made by adjusting later payments, as
appellant is not currently receiving compensation for wage loss,9 but must be recovered by other
means, the Board lacks jurisdiction to review the issue of recovery.
The Board has reviewed the arguments presented by appellant’s representative. The
overpayment recovery questionnaire is irrelevant to the issues on this appeal, because appellant
7

Id. at § 10.433(b).

8

5 U.S.C. § 8129; Levon H. Knight, 40 ECAB 658 (1989).

9

Appellant was last paid compensation through September 12, 2011.

4

is at fault, she is not eligible for consideration of waiver. OWCP and the Board therefore have
no occasion to review whether adjustment or recovery of the overpayment would defeat the
purpose of FECA or whether adjustment or recovery of the overpayment would be against equity
and good conscience. Appellant failed to provide information about the money she received for
the singing engagement. The Board’s August 23, 2013 decision found that the case was not in
posture for decision on the issue of fault. That did not mean the matter was closed. It only
meant that the matter could not be decided without further action by OWCP. Any disagreement
appellant’s representative might have with respect to the Board’s most recent decision should
have been presented in a petition for reconsideration filed with the Board within 30 days of the
date of that decision. The Board found in its August 23, 2013 decision that OWCP did not
provide appellant due process and therefore remanded the case for further action.
CONCLUSION
The Board finds that OWCP properly found appellant at fault in creating a $33,161.07
overpayment.
ORDER
IT IS HEREBY ORDERED THAT the April 1, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 28, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

